Citation Nr: 1439508	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need of the Veteran for regular aid and attendance or by being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to July 1986 with awards which include an Air Medal, Purple Heart, Combat Infantry Badge, and Bronze Star with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran initially requested both a Decision Review Officer hearing which he withdrew in a November 2010 correspondence to VA, and then later requested a Board hearing which he withdrew in September 2011.


FINDING OF FACT

The Veteran's conditions render him so helpless as to be in need of regular aid and attendance. 


CONCLUSION OF LAW

The criteria for SMC based on aid and attendance has been met. 38 C.F.R. §§ 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

A satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Since the Board is granting the Veteran's appeal for entitlement to SMC based on the need for regular aid and attendance there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Merits

The Veteran contends that he is entitled to special monthly compensation based upon the need for regular aid and attendance of another person.  Specifically, he asserts that his service-connected disabilities impair his ability to perform daily living activities.  

The Veteran service connected disabilities include: posttraumatic stress disorder rated as 100 percent disabling; bilateral reflex sympathetic dystrophy with degenerative arthritis bilateral knees rated as 100 percent disabling; osteoarthritis of the cervical spine rated as 20 percent disabling; tinnitus rated as 10 percent disabling; esophagitis and hiatal hernia with esophageal reflux rated as 10 percent disabling; hypertension rated as 10 percent disabling; keratoconjuctivitis sicca of the right eye rated as 10 percent disabling; synovitis anterior left ankle with posterior incision of lesion rated as noncompensable; fracture of the left ring finger rated as noncompensable; bilateral hearing loss rated as noncompensable; enlarged paratoid gland rated as noncompensable; tinea pedis and lichen planus rated as noncompensable; excision compound nevus right thigh, post-operative rated as noncompensable; and injury of the right hand and wrist with median nerve numbness and laceration  of the index and middle finger rated as noncompensable.

Special monthly compensation at the aid and attendance rate is payable to a Veteran who is helpless or so nearly helpless, as the result of service-connected disability, that he requires the regular aid and attendance of another person. 38 C.F.R. § 3.350 (2011).

Relevant factors for consideration as to the need for aid and attendance are inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a) (2013).  The Veteran must be unable to perform one of the enumerated disabling conditions, but he does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

The Veteran was afforded a VA examination that specifically addressed the issue on appeal.  That examination, conducted in December 2010, included a review of the entire claims folder.  It also included a comprehensive physical assessment in which the VA examiner found that the Veteran cannot walk without the assistance of another person, that the Veteran requires a wheelchair, that he is dependent on his daughter for all transportation needs to leave the house,  that the Veteran does not have the ability to self-feed, that the Veteran cannot dress and undress  himself, that the Veteran cannot bathe himself, that the Veteran cannot groom himself, and that the Veteran cannot perform toileting.

The Board finds that the Veteran's disabilities meet the requirements to warrant SMC based on the need of the Veteran for regular aid and attendance.  The Board notes that the December 2010 VA examiner indicated that the Veteran was not able to feed, clean or dress himself due to his service connected disabilities, that the Veteran was not able to attend to the wants of nature as he cannot perform toileting.  While the Board notes that the Veteran has not met all the enumerated disabling conditions, the Court has held in Turco, this is not necessary for the Veteran to meet all the factors to warrant SMC based on the need for regular aid and attendance.  Turco v. Brown, 9 Vet. App. 222 (1996).  Considering the foregoing, the Board finds that SMC based on the need for regular aid and attendance is warranted.


ORDER

Entitlement to special monthly compensation based upon the need of regular aid and attendance is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


